DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 20 follows.
Regarding claim 20, the claim recites a series of steps or acts, including receiving data, determining values from the data, comparing the values, and providing a notification based on the comparison. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of comparing first and second trend values sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 20 recites outputting a notification to the patient if the second trend value is below the first trend value, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The output of a generic, unspecified notification to a patient does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the notification, nor does the method use a particular machine to perform the Abstract Idea. It is noted that no machine, generic or particular, is recited as performing any of the method steps of claim 20. Each of the steps recited in the claim is perfectly capable of being performed either mentally or by hand.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of receiving data, determining a trend value for the data, and outputting a notification to a patient.  The receiving and determining steps are each recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering steps necessary to perform the Abstract Idea. The notification step is recited at a high level of generality such that it amounts to insignificant post-solution activity. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes the steps from well-understood, routine, and conventional data receiving, determining, comparing, and notifying activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The dependent claims also fail to add something more to the abstract independent claim as they generally recite method steps pertaining to data gathering. The receiving, determining, comparing, and notifying steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 20-23, 25, and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Siddiqui et al.’182 (US Pub No. 2005/0027182).
Regarding claim 20, Siddiqui et al.’182 discloses a method of providing a notification based on trend data of analyte levels monitored over a period of time, the method comprising: receiving a first analyte data set based on measured analyte levels of a patient for a first time period (section [0088]); determining a first trend value for the first analyte data set (section [0088]); receiving a second analyte data set based on measured analyte levels of the patient for a second time period (section [0088]); determining a second trend value for the second analyte data set (section [0088]); comparing the first and second trend values (section [0088]); and outputting a notification to the patient if the second trend value is below the first trend value (section [0088] – in order for the method to alert a patient that a “relatively steady increase” or a “relatively steady decrease” in glucose levels is occurring, the method must first determine a first trend value for a first analyte data set obtained during a first time period, then determine a second trend value for a second analyte data set obtained during a second time period, and finally compare the two values in order to determine whether the value is steadily increasing or decreasing). It is noted that determining the slope between data points is a type of data point comparison. A positive slope indicates that a latter data point is greater than a previous data point. When the slope calculated by Siddiqui et al.’182 is negative, a latter measured blood glucose level is lower than a previously measured blood glucose level. Based on the magnitude of calculated negative slopes, a “relatively steady decrease” alert or a hypoglycemic incident alert to the patient would be triggered.
Regarding claim 21, the first and the second analyte data sets are a first glucose data set and a second glucose data set, respectively (see ABSTRACT, sections [0013] and [0057]).
Regarding claim 22, the first and second glucose data sets are each based on signals from a glucose sensor in fluid contact with interstitial fluid of the patient (section [0057]).
Regarding claim 23, the first and second trend values are first and second running average glucose levels, respectively (sections [0016], [0084], and [0086]).
Regarding claim 25, the notification relates to the first and second trends (sections [0088-0089]).
Regarding claim 26, a notification indicating a hypoglycemic incident encourages the patient to take corrective action to bring their glucose levels to within a normal range (see, for example, section [0083] which provides an example of a notification encouraging a patient to adjust a basal rate of an infusion device, and section [0095] which provides an example of a notification encouraging a patient to ingest carbohydrates based on the method anticipating a hypoglycemic event). Furthermore, section [0074] specifically discloses providing a notification regarding rapidly decreasing glucose levels, wherein the notification can be used to stabilize and reverse a dangerous physiological condition.
Claims 20, 21, and 24-29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cohen et al.’707 (US Pub No. 2002/0019707).
Regarding claim 20, Cohen et al.’707 discloses a method of providing a notification based on trend data of analyte levels monitored over a period of time, the method comprising: receiving a first analyte data set (data taken over the previous week) based on measured analyte levels of a patient for a first time period (section [0038]); determining a first trend value for the first analyte data set (section [0038]); receiving a second analyte data set (a current reading) based on measured analyte levels of the patient for a second time period (section [0038]); determining a second trend value for the second analyte data set (section [0038]); comparing the first and second trend values (section [0038]); and outputting a notification to the patient if the second trend value is below the first trend value (section [0026] – a notification of the determined glucose measurement is output whether the second trend value is above or below the first trend value; also, section [0038] discloses providing a separate “likely abnormal value” notification to the patient directly based on the comparison).
Regarding claim 21, the first and the second analyte data sets are a first glucose data set and a second glucose data set, respectively (section [0038]).
Regarding claim 24, the first and second trend values are first and second standard deviations, respectively (section [0038]).
Regarding claim 25, the notification relates to the first and second trends (the notification of the determined blood glucose level is based on which glucose readings are determined to be accurate, wherein the glucose readings determined to be accurate are related to the first and second trends; the “likely abnormal value” notification is directly related to the first and second trends).
Regarding claim 26, both the determined blood glucose level notification and the “likely abnormal value” notification are capable of encouraging the patient.
Regarding claim 27, Cohen et al.’707 teaches that the first time period (one week) is different than the second (a current time period).
Regarding claim 28, it is noted that the data set obtained throughout the previous week is capable of being considered the second time period, and that the data set obtained at the current time is capable of being interpreted as the first time period. Using this interpretation, the first time period is shorter than the second time period.
Regarding claim 29, the first time period is seven days (section [0038]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 30, none of the prior art teaches or suggests, either alone or in combination, a method wherein the second time period is 30 days, in combination with the other claimed steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Figures 4 and 5 of Bocker et al.’288 (USPN 5,507,288), and their corresponding description, disclose the subject matter of claims 20, 21, 25, and 26.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791